Citation Nr: 1601819	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-05 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES


1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an initial disability rating in excess of 30 percent for migraines.

3.  Entitlement to a disability rating in excess of 40 percent for fibromyalgia.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse
ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In a July 2010 rating decision, in pertinent part the RO granted service connection for migraines, and assigned a 30 percent initial evaluation for that disability, effective November 4, 2009.  The Veteran did not submit a notice of disagreement (NOD) with the decision.  Later in July 2010 the Veteran submitted a new claim by filing an application for increased compensation based on unemployability, claiming TDIU as due to her service-connected fibromyalgia and migraines.  

In a March 2011 rating decision the RO denied entitlement to TDIU, as well as to higher evaluations for fibromyalgia and for migraines.  In that rating decision the RO also denied service connection for rosacea.   In April 2011 the Veteran submitted a NOD specifically with the March 2011 rating decision as to denials, which he specifically listed numerically as: (1) a higher evaluation for migraines, (2) service connection for rosacea, and (3) TDIU.  Given that the NOD was still timely as to the July 2010 rating decision, the Board finds that the migraines rating claim is an appeal of the initial rating stemming from the July 2010 decision.

Moreover, in the April 2011 NOD, the Veteran did not include the denial of a higher evaluation for fibromyalgia in the list of claims for which she was filing a NOD.  However, the NOD contains a discussion of the claim for a higher evaluation for fibromyalgia, which therefore constitutes a NOD as to that claim.  See 38 C.F.R. § 20.201 (2015).

In February 2013, the RO issued a statement of the case (SOC) regarding claims of entitlement to (i) an evaluation in excess of 30 percent for migraines, (ii) service connection for rosacea, and (iii) TDIU.  That SOC did not include the claim for a higher evaluation for fibromyalgia.  Later in February 2013 the Veteran submitted a VA Form 9 perfecting an appeal regarding the migraines rating claim and the TDIU claim.  The Veteran did not perfect an appeal as to the rosacea service connection claim and that issue is therefore not on appeal before the Board.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge.  At that time, the claim for a higher evaluation for fibromyalgia was discussed in testimony as being a perfected appeal.  However, after the Veteran's April 2011 submission of a NOD as to the claim for a higher evaluation for fibromyalgia, the RO has not issued a SOC on this matter as required.  See 38 C.F.R. § 19.26 (2015).  A remand is necessary in order to provide the Veteran a SOC in order for the Veteran to be able to perfect the claim by filing a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The decision below addresses the TDIU issue.  The remaining claims are addressed in the remand section following the decision.
 

FINDING OF FACT

The Veteran is prevented from securing and following substantially gainful employment as a result of her service-connected disabilities.



CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU: Applicable Law

VA regulations provide that total disability ratings for compensation may be assigned if the schedular rating is less total when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more; and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

Evidence and Analysis

In an application for TDIU dated submitted July 21, 2010 the Veteran reported that she became too disabled to work in August 1990, and that she last worked full-time in August 1990.  She reported that her service-connected disabilities, specifically her fibromyalgia and migraines, prevented her from securing or following any substantially gainful occupation.  The Veteran reported that she had two years of college and training in an electronic internship, which was a VA program, between September 1996 and November 1996.  She reported that she worked in an administrative type of employment between January and June 2010; and that between January and March 2010 she worked 20 to 40 hours per week, and then dropped down to 10 to 40 hours per week from March to June 2010.  The application indicates that she did not work after that.  

In a November 2010 VA Form 21-4192, the Veteran reported that she last worked in August 2010 as a census worker as crew leader from March to August 2010.

The record reflects that the Veteran's service-connected disabilities are comprised of fibromyalgia, evaluated as 40 percent from December 16, 1992; migraines associated with fibromyalgia, evaluated as 30 percent from November 4, 2009; mood disorder due to general medical condition associated with fibromyalgia, evaluated as 30 percent from September 24, 2014; tendonitis, right shoulder, evaluated as 20 percent from September 1, 2014; chondromalacia, left knee, evaluated as 10 percent from August 5, 1990; chondromalacia, right knee, evaluated as 10 percent from August 5, 1990; valvular organic heart disease and mitral valve prolapse, evaluated as 10 percent from August 5, 1990; tinnitus associated with left ear hearing loss, evaluated as 10 percent from November 4, 2009; left ear hearing loss evaluated as zero percent from August 5, 1990; perforated left ear drum, evaluated as zero percent from August 5, 1990; vaginitis, evaluated as zero percent from August 5, 1990; and status post removal of lipomas from back, evaluated as zero percent from August 5, 1990.

VA treatment records include a November 2010 neurology consultation report noting that the Veteran did clerical work in service and did not have a regular job but worked in the last census.

Because her service-connected disabilities include at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more, the Veteran is eligible for TDIU consideration on a schedular basis.  See 38 C.F.R. § 4.16(a).  

The evidence of record includes VA and private treatment records and VA examination reports.  Review of the record indicates that of her service-connected disabilities, the Veteran's fibromyalgia, migraines, and mood disorder, caused the greatest impact on her ability to secure or follow a substantially gainful occupation.  But also, as discussed below, depending on the type of employment in terms of requirements of physical activity, mobility, and communication requirements, the Veteran's other service-connected disabilities, particularly in combination, would also have a significant impact on her employability.

During a December 2010 VA general examination the Veteran reported that she last worked on a regular basis during service.  She reported that after service she worked on a self-employed basis in electronic repair service, but that field of work did not work out for her.  

The examination report concluded with diagnoses and associated opinions of: (i) Fibromyalgia, poor to fair control at present, with chronic pain, poor sleep pattern and subsequent fatigue; this would limit the Veteran to light work activities; (ii) Migraine headaches, poor to fair control, with episodic incapacitation of 2-3 days about twice per month; this would not limit the type of work the Veteran is able to perform but would more likely than not contribute to attendance problems at a job; (iii) Tinnitus and left ear hearing loss, perforated TM, stable, this would limit the Veteran to working in an environment where she would not be required to hear approaching safety hazards, nor in an environment that requires fine sound discrimination; (iv) Mood disorder; (v) Tendonitis, right shoulder, mild impact on overhead activities and limitation of heavy lifting, this would limit the Veteran to light work DeLuca Criteria Statement: for the Veteran's right shoulder, there is functional impairment with limited motion as noted in the above objective measurements. There is additional functional impairment due to pain and pain on repeated use; (vi) Chondromalacia, bilateral knees:, this would limit the Veteran's ability to stand for prolonged periods of time, climb (Stairs, ladders, etc), and would more likely than not restrict her to sedentary type work DeLuca Criteria Statement: For the Veteran's bilateral knees, there is no demonstrable functional impairment with limited motion as noted in the above objective measurements, the limited motion to 120 degrees flexion was related to body habitus (obesity).  There is additional functional impairment due to pain and pain on repeated use; (vii) Mitral valve prolapse: stable without demonstrable impact on functional ability; (viii) Vaginitis, chronic, without demonstrable impact on functional ability; and (ix) Scar, secondary to lipoma excision from the back, no demonstrable impact on functional ability.

The examiner concluded with commentary that the Veteran is more likely than not limited in her ability to work, to light sedentary type work in which she would be able to essentially set her own schedule.  Jobs such as the census taker she most recently performed provide significant structure with check lists yet allow great flexibility in work schedule; other jobs such as at home transcriptionist (medical, legal, etc) also provide this structure and allow flexibility of schedule; she has also attended college and had a degree in small electronics repair which would allow for the opportunity of self-employed light sedentary work where she would be able to control her work schedule and activities.

The report of a December 2010 VA mental disorders examination concluded with a diagnosis of mood disorder and a Global Assessment of Functioning score of 65, which reflects the examiner's opinion that due to the mood disorder the Veteran had some mild symptoms or some difficulty in social, occupational, or school functioning, but was generally functioning pretty well, and had some meaningful interpersonal relationships. 

The examiner opined that the Veteran's impairment for employability associated solely with the mood disorder is considered to be minimal.  She may show some mild reaction to additional stressors, and show a mild and transient decrease in work efficiency and ability to perform occupational tasks in terms of her mental disorder.  The examiner opined further that, however, taken together with her medical problems, her occupational capacity is further limited.  The examiner opined that the Veteran did describe the capacity to work on a part-time basis when she was able to have full control over her schedule, and does not have time demands or quotas to meet, is able to be sedentary, and is able to stretch or leave her work responsibilities on her own schedule.  

During a November 2014 VA mental disorders examination, the examiner diagnosed a depressive disorder, which the examiner associated with symptoms including chronic sleep impairment and disturbances of motivation and mood.  The Veteran reported that she had not obtained work since the 2010 census.  The examiner opined that due to the depressive disorder, the Veteran had occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks during periods of significant stress.

During the March 2015 Board hearing, the Veteran testified that her headaches resulted in her not being able to keep up with jobs as her focus was not good.  She testified that the combined effect of her service-connected disabilities of fibromyalgia, migraines, mood disorder, right shoulder, left knee, right knee, heart disease, tinnitus, left ear hearing loss and eardrums, vaginitis, and lipomas on her back, prevent her from being able to work

The evidence from the VA examinations and other clinical records discussed above and competent and credible hearing testimony of the Veteran and her spouse reflects that her conditions due to her service-connected disabilities, and their combined effects would preclude her from securing or following a substantially gainful occupation since the date of claim.  Any limited extent of employment by the Veteran clearly constitutes merely marginal employment.

As, the Veteran is eligible for TDIU consideration on a schedular basis and based on the foregoing evidence, the Board concludes that a grant of TDIU is warranted during the entire appeal period of the claim.


ORDER

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As noted in the introduction, in April 2011, the Veteran timely filed a NOD with the March 2011 rating decision denial of the claim for a disability rating in excess of 40 percent for fibromyalgia.  However, a SOC was not issued, in which case the appropriate Board action is to remand the issue to the RO for issuance of an SOC.  See Manlincon, 12 Vet. App. at 238.

The Veteran's migraines are presently evaluated as 30 percent disabling for the entire period of service connection since November 4, 2009 under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100 a 30 percent disability rating is provided for migraine with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A maximum disability rating of 50 percent is provided for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The rating criteria do not define "prostrating" but, according to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

VA treatment records, which date only through January 2011, indicate that the Veteran's headaches have increased in frequency over time; but reflect that as of the most recent clinical evidence of relevant treatment in December 2010, it was unclear whether the headaches had increased in severity to an extent so as to reflect "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability" so as to warrant a higher disability rating than 30 percent.  

The Veteran has provided credible lay evidence that she has very frequent headaches.  The most recent clinical evidence is dated in October and December 2010, which shows that in October 2010 the Veteran reported having migraines without aura, which was gradually becoming more frequent.  Occasionally the headaches lasted three days.  The report of a December 2010 VA neurology clinic note shows that the Veteran was being seen for migraine headaches without aura and with two spells of altered consciousness.  At that time, the Veteran stated that the migraines were improved in terms of severity but were still very frequent.  

The report of a December 2010 VA examination shows that the migraine headaches had progressively increased in frequency.  At that time the Veteran reported having a frequency of three headaches per week and she could sometimes abort them with immediate use of Imitrex.  She denied having aura.  Slightly less than 50 percent of the headaches included photophobia or phonophobia.  She had nausea only during the most severe headaches, which would last two to three days.  The Veteran reported that during the headaches she generally slowed down and avoided loud noises and bright lights but sometimes was incapacitated by the more severe headaches for portions of the headache duration.

During the November 2015 Board hearing, the Veteran and her spouse indicated in testimony that the Veteran's migraines caused incapacitation of the Veteran during episodes of headaches.  She testified that she had seen her neurologist within the last year.  Her husband testified that it was his opinion that the Veteran's headaches were getting worse, as she never used to have to sit around in the house with sunglasses and a rag over her head to block all light.  The Veteran testified indicating that not just light but also loud noise or just sound aggravated the severity as well.  The Veteran and her spouse indicated in testimony that the Veteran's migraine symptoms had worsened since the last VA examination that was in 2010. 

The evidence suggests a material change with increase in the severity of the Veteran's service-connected migraines since the last VA examination in 2010, which under 38 C.F.R. § 3.327 warrants a reexamination that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  

An examination must be based upon consideration of the Veteran's prior medical history.  Review of the claims file records suggests that the Veteran has likely received migraines treatment since the last treatment shown on file in 2010.  Any pertinent VA or private treatment records not on file dated since December 2010 should be requested and associated with the claims file prior to examination.

Accordingly, these issues are REMANDED for the following actions:

1.  Issue the Veteran a SOC in accordance with 38 C.F.R. § 19.29 (2015), addressing the issue of entitlement to a disability rating in excess of 40 percent for fibromyalgia, to include notification of the requirement to timely file a substantive appeal in order to perfect an appeal.  Only if the Veteran files a timely substantive appeal should this issue be returned to the Board.

2.  Request that the Veteran identify any outstanding VA or private treatment records, including approximate dates of treatment pertaining to her service-connected migraines.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, to specifically include such VA records dated since December 2010; and associate these records with the claims file. 
 
3.  Thereafter, schedule the Veteran for a neurological examination to determine the nature, extent and severity of the Veteran's service-connected migraine headaches, and the impact of that disability alone on her occupational functioning and daily activities.  The claims file should be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported in detail. 

In offering opinions, the examiner should acknowledge and discuss the Veteran's report of associated symptoms of the migraines, and their impact alone on her ability to work and on her social relationships. 

The examination should include a report of all pertinent findings to include a description of all symptomatology associated with the service-connected migraine headaches.  The examiner should comment as to the nature and frequency of the Veteran's headaches and state whether they are characteristic prostrating attacks; and if so, estimate the average number of such attacks over the last several months, and describe the length and severity of such attacks.  The examiner should identify any other residual symptoms associated only with the service-connected headaches. 

The examiner should specifically opine as to whether the Veteran's migraines by themselves are productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The examiner should set forth a complete rationale for all findings and conclusions. 
 
4.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


